Citation Nr: 1015395	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for L5-S1 degenerative 
disc disease and spinal stenosis with radiculopathy, status 
post lumbar fusion and laminectomy, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the knees, currently rated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

4.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 based on a need 
for convalescence following surgery of the lumbosacral spine, 
assigned from December 13, 2001 to March 31, 2002.  

5.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 based on a need for convalescence 
following left knee surgery on June 19, 2002.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2002, June 2002, and November 2002 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California.  

In an April 2002 rating action, the RO granted a temporary 
100 percent evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery of the lumbosacral spine, 
from December 13, 2001 to March 31, 2002.  A 40 percent 
rating was assigned thereafter.  

By a June 2002 rating action, the RO denied the Veteran's 
claim for an increased rating for his service-connected low 
back disability.  In a Memorandum from the Veteran's 
representative, Disabled American Veterans (DAV), dated in 
October 2002, the DAV requested that the Veteran's temporary 
total disability rating for convalescence following surgery 
of the lumbosacral spine be extended beyond March 31, 2002.  
The DAV also requested a higher evaluation for the Veteran's 
service-connected low back disability.  According to the DAV, 
if a favorable decision was not rendered, they requested that 
the October 2002 Memorandum be accepted as a Notice of 
Disagreement (NOD) in regard to the April 2002 rating action, 
which granted a three-month period of convalescence following 
surgery of the lumbosacral spine, and the June 2002 rating 
action, which continued the Veteran at 40 percent disabling 
for his low back disability.      

In a November 2002 rating action, the RO denied the Veteran's 
claims for the following: (1) an increased rating for the 
service-connected low back disability, (2) an increased 
rating for the service-connected bilateral knee disability, 
(3) a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
(4) an extension of a  temporary total disability evaluation 
under 38 C.F.R. § 4.30 based on a need for convalescence 
following surgery of the lumbosacral spine, assigned from 
December 13, 2001 to March 31, 2002, and (5) a temporary 
total disability evaluation under 38 C.F.R. § 4.30 based on a 
need for convalescence following left knee surgery on June 
19, 2002.  In January 2003, the Veteran submitted an NOD in 
which he stated that he wished to appeal the November 2002 
rating action.  In the NOD, although the Veteran primarily 
discussed his service-connected low back disability, he did 
also note that he would submit additional evidence regarding 
his knees.  The RO construed the Veteran's January 2003 
letter as an NOD for only the following issues: (1) 
entitlement to an increased rating for service-connected low 
back disability, (2) entitlement to a TDIU disability rating, 
and (3) entitlement to an extension of a temporary total 
disability evaluation, assigned from December 13, 2001 to 
March 31, 2002.  In May 2004, the RO issued a statement of 
the case (SOC) which addressed the aforementioned issues.  
The Veteran filed a timely substantive appeal (VA Form 9) in 
June 2004.  

Upon a review of the January 2003 letter from the Veteran, in 
addition to being a timely NOD for the issues listed in the 
May 2004 SOC, the Board also construes the letter as a timely 
NOD for the following issues: (1) entitlement to an increased 
rating for the service-connected bilateral knee disability, 
and (2) entitlement to a temporary total disability 
evaluation based on a need for convalescence following left 
knee surgery on June 19, 2002.  Pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 119 (1998), the 
aforementioned issues must be remanded.             

The issues of entitlement to an increased rating for a low 
back disability, entitlement to an increased rating for a 
bilateral knee disability, entitlement to a TDIU disability 
rating, and entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.30 based on a need for 
convalescence following left knee surgery on June 19, 2002, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In March 2010, while sitting at the RO, the Veteran testified 
at a videoconference hearing before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The evidence of record includes a private medical operation 
report which shows that on November 12, 2002, the Veteran was 
diagnosed with retained hardware of the lumbar spine and 
underwent surgery for removal of such hardware.  Thus, the 
issue of entitlement to a temporary total rating under 
38 C.F.R. § 4.30, based on the need for convalescence 
following surgery of the lumbar spine in November 2002, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's surgery of the lumbosacral spine on December 
13, 2001, resulted in severe post-operative residuals that, 
as likely as not, required convalescence until at least 
December 13, 2002.  




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
an extension to December 13, 2002 for the assignment of a 
temporary total rating based on the need for convalescence 
after surgery have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.

The Board has considered this legislation but finds that, 
given the favorable action taken herein with the grant of an 
extension of a temporary total rating until December 13, 
2002, based on a need for convalescence following surgery of 
the lumbosacral spine in December 2001 (which is the most 
allowable under the applicable law and regulations), no 
further discussion of the VCAA is required with respect to 
this issue.  See e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




II.  Analysis

A temporary total (100 percent) disability rating for 
convalescence purposes will be assigned, for up to three 
months, without regard to other provisions of the Schedule, 
when it is established that treatment of a service-connected 
disability results in: 

(1)  Surgery necessitating at least one 
month of convalescence.

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2009).  Furthermore, extensions of 
temporary convalescent ratings, for up to three months for 
item number (1) above, and up to six months for items (2) and 
(3) above, are available.  38 C.F.R. § 4.30.

The Veteran was originally granted service connection for a 
low back strain in a December 1983 rating action.  At that 
time, the RO assigned a 20 percent disability rating, 
effective from September 27, 1983.  In a November 1987 rating 
action, the RO increased the disability rating to 40 percent, 
effective from July 29, 1987.    

A private medical operation report shows that on December 13, 
2001, the Veteran was diagnosed with L5-S1 degenerative disc 
disease and spinal stenosis.  At that time, he underwent a 
L5-S1 decompression, bilateral facetectomies and 
foraminotomies, as well as L5 to S1 interbody fusion with 
interbody allograft dowel devises, right posterior iliac 
crest bone graft, and pedicle screw segmental 
instrumentation, as well as posterolateral fusion from L5 to 
S2.  

By an April 2002 rating decision, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the lumbosacral spine, from December 13, 2001 to March 31, 
2002.  From April 1, 2002, the Veteran's 40 percent 
evaluation for his service-connected low back disability, 
characterized as degenerative disc disease and spinal 
stenosis at L5-S1, was reinstated.

In May 2002, the Veteran underwent a VA examination which was 
conducted by QTC Services.  In the examination report, the 
examiner stated that the Veteran had not worked since 
November 2001 and had been disabled since that time.  In 
December 2001, the Veteran underwent a lumbar fusion at the 
L5-S1 region.  He subsequently underwent physical therapy and 
was continuing such therapy.  The Veteran developed a post-
surgical complication and continued to have nerve irritation 
and pain; he experienced constant back pain.  According to 
the Veteran, he also felt that his low back was weak, 
fatigued, stiff, and had lack of endurance.  The Veteran 
noted that the back pain flared up when he tried to sit or 
lay for prolonged periods of time.  The flare-ups interfered 
with the Veteran's ability to ambulate or play with his 
children.  According to the Veteran, he had abnormal 
sensation in the first and second toes of the right foot.  He 
also had "pins and needles" at the ball of the foot and 
shooting pain down the right lower extremity to the toes.      

The physical examination showed that the Veteran was able to 
ambulate without the use of an assistive device.  The posture 
of the Veteran was abnormal in that he held himself in an 
erect and stiff posture.  The Veteran's gait was also 
abnormal in that it was slow with a slight limp.  The Veteran 
did appear to have limitations in standing and walking due to 
the low back disability.  He had pain in the right paraspinal 
area that was due to the bone graft taken for the lumbar 
spine surgery.  There was evidence of painful motion, muscle 
spasm, and the Veteran was tender in the lumbar midline and 
paraspinal area.  There was no weakness.  In regard to range 
of motion of the lumbar spine, flexion was to 20 degrees; 
extension was to 10 degrees; right lateral flexion was to 30 
degrees; left lateral flexion was to 35 degrees; and rotation 
was to 25 degrees, bilaterally.  The Veteran experienced pain 
in all ranges of motion and the range of motion of the lumbar 
spine was additionally limited by pain.  Upon neurological 
examination, lower extremity motor function was normal with 
muscle strength of 5/5 in all lower extremity muscle groups.  
There was no muscle atrophy.  Sensory examination was 
abnormal in that there was decreased sensation in the 
bilateral first toes, in the right foot in the web between 
the first and second toe, and the lateral aspect of the right 
foot.  

Following the physical examination, the examiner diagnosed 
the Veteran as status post lumbar fusion and laminectomy for 
L5-S1 degenerative disc disease and spinal stenosis with 
residual radiculopathy, low back pain and knee pain.  The 
examiner stated that following the Veteran's surgery in 
December 2001, the Veteran continued to experience constant 
low back pain with times when the flare-ups increased in 
severity.  In addition, the Veteran also had painful motion, 
muscle spasm, and tenderness in the lumbar region, with 
significant decreased range of motion.  The examiner stated 
that the Veteran's medical condition did not interfere with 
his ability to perform activities such as brushing his teeth, 
showering, and cooking.  He did sometimes require assistance 
in dressing, especially in bending down and tying his shoes.  
The Veteran reported that he now wore "slip-on" shoes.  The 
Veteran was also limited in his ability to walk and could 
only walk short distances.  He was also limited in his 
ability to sit, and therefore, could only drive his car for a 
short period of time.  The Veteran was not able to climb 
stairs, garden, push a lawnmower, or shop, all of which 
required bending, stooping, and prolonged periods of 
standing.  The Veteran's medical condition also interfered 
with his ability to perform his occupation as a security 
patrol officer because that required prolonged standing and 
walking.  The Veteran had also worked as a dispatcher; 
however, his medical condition also limited his ability to 
sit for prolonged periods of time.       

In a private medical statement from L.J., D.C., Q.M.E., dated 
in May 2002, Dr. J. stated that he was the Veteran's primary 
treating physician.  Dr. J. indicated that the Veteran was 
convalescing for low back surgery which was performed in 
December 2001.  The Veteran received a L5-S1 lumbar fusion 
and would be rehabilitating his injuries for the next six 
months.  At that time, a determination would be made as to 
the removal of hardware in the Veteran's low back.  If the 
hardware was removed, the Veteran would be disabled until 
approximately three months post-removal.  According to Dr. 
J., the Veteran would not be able to return to his employment 
until that period had concluded.  

In a private medical statement from Dr. L. J., dated in 
November 2002, Dr. J. stated that the Veteran was still 
convalescing, status post lumbar spinal fusion.  Dr. J. 
reported that the Veteran had lumbar intervertebral disc 
syndrome (IVD), with sciatica, that had resulted from the 
degenerative disc disease of the lumbar spine.  According to 
Dr. J., the Veteran continued to have persistent severe low 
back pain with bilateral sciatica that precluded him from 
seeking employment.  The Veteran continually had complaints 
of debilitating low back pain that required him to be non-
ambulatory.  He also had persistent low back spasms and 
radiculopathy down both legs.  Dr. J. noted that the Veteran 
was totally disabled and was unable to return to work.  He 
opined that the Veteran would not be able to return to his 
previous employment and would require vocational 
rehabilitation to seek some kind of employment that would 
fall within the work restrictions that he would set upon his 
release from care.     

By a November 2002 rating action, the RO denied the Veteran's 
claim of entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 based on a need 
for convalescence following surgery of the lumbosacral spine, 
assigned from December 13, 2001 to March 31, 2002.  At that 
time, the RO characterized the Veteran's service-connected 
low back disability as L5-S1 degenerative disc disease and 
spinal stenosis with radiculopathy, status post lumbar fusion 
and laminectomy.  

In the Veteran's NOD, received in January 2003, he stated 
that since his December 2001 surgery, he had experienced 
constant sciatic pain in his right leg with occasional pain 
in the left leg.  He also indicated that the examiner from 
the May 2002 VA (QTC) examination failed to report that he 
was wearing a corset at the time of the examination.  

In a private medical statement from J.C.W., M.D., Chief of 
Spine Service at the University of California, Los Angeles, 
dated in December 2002, Dr. W. stated that the Veteran was 
under his care for injuries that the Veteran had sustained to 
his lumbar spine.  According to Dr. W., the Veteran had 
previously undergone a lumbar spinal fusion and had recently 
required an additional procedure to remove his surgical 
hardware because of bursitis over the hardware.  Dr. W. 
indicated that the Veteran continued to have some 
radiculopathy from the surgery which had improved to a 
certain point, but unfortunately, there was some residual.  
Dr. W. reported that he believed that while the Veteran was 
convalescing, he should be "100 percent disabled and unable 
to work so that he could continue to heal," which most 
likely would require an additional six months.  Dr. W. also 
noted that he had advised the Veteran that he should probably 
not go back to his previous work since it was very physical 
and could present problems because of his back problems.  Dr. 
W. stated that the Veteran continued to have low back pain, 
as well as radiculopathy and knee pain.  He opined that the 
Veteran was totally disabled.       

In January 2010, while sitting at the RO, the Veteran 
testified at a videoconference hearing before the 
undersigned.  At that time, he maintained that his temporary 
total rating should be extended beyond March 31, 2002.  
According to the Veteran, following his December 2001 
surgery, he did not resume working until 2004.  He noted that 
he did not return to his previous employment; rather, he 
accepted a job as director of facilities for a local church 
at a substantial pay cut, but that the job was more 
compatible with his physical capabilities.      

As stated above, according to 38 C.F.R. § 4.30, the maximum 
time that a temporary total disability rating may be assigned 
is up to 12 months following surgery or other treatment which 
requires convalescence.  The Board notes that there is no 
provision in 38 C.F.R. § 4.30 which allows for the assignment 
of temporary total disability ratings more than 12 months 
after hospitalization or outpatient treatment which requires 
convalescence.  

In this case, the Veteran maintains that his surgery of the 
lumbosacral spine in December 2001 necessitated convalescence 
beyond March 31, 2002.  Specifically, the Veteran notes that 
because he was unable to return to full-time employment until 
2004, an extension of the temporary total rating was 
warranted.  In this regard, the Board observes that an 
inability to work is not, in and of itself, evidence of the 
need for convalescence following surgery as outlined in 38 
C.F.R. § 4.30.  However, the Court of Appeals for Veterans' 
Claims (Court) has held that notations in the medical record 
as to a veteran's incapacity to work after surgery must be 
taken into account in the evaluation of a claim brought under 
the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 
430 (1998).  Thus, the Veteran's inability to work in this 
case, along with the medical findings, including statements 
from his treating physician, Dr. J., surgeon, Dr. W., and the 
examiner from his May 2002 VA (QTC) examination, tend to 
support the Veteran's claim that his post-surgical residuals 
were severe and that as a result, he remained in a 
convalescent state for at least a year following his surgery 
of the lumbosacral spine in December 2001.  

The Board notes that that there is nothing in the regulations 
to indicate that the language at 38 C.F.R. § 4.30(a)(2) is 
meant to be all inclusive.  That paragraph specifically 
indicates that a temporary total rating will be assigned for 
surgery with severe postoperative residuals, "such as" 
incompletely healed surgical wounds, stumps of recent 
amputations, casts, etc.  Using the phrase "such as" 
implies that the list provided is to be used merely as a 
guide, and is not to be considered an exhaustive list of 
post-surgical residuals necessitating convalescence, or an 
extension thereof.  Thus, while there is no evidence that 
that the Veteran had incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited), there is evidence that he experienced 
severe post-operative residuals that prevented him from 
returning to full-time employment for at least one year.     

In light of the foregoing, in addition to the initial 3 
months of a temporary total rating already assigned by the 
RO, the Board finds that the Veteran is entitled to an 
extension of 3 months for the assignment of a temporary total 
rating based on the need for convalescence following surgery.  
In addition, an additional 6-month extension of the temporary 
total rating is warranted based on the need for further 
convalescence following surgery of the lumbosacral spine.  
Therefore, it is the Board's determination that the temporary 
total disability evaluation under 38 C.F.R. § 4.30 based on a 
need for convalescence following surgery of the lumbosacral 
spine commences on December 13, 2001 and extends for one year 
until December 13, 2002, and the claim is granted.  

The Board recognizes the Veteran's contention that his 
temporary total rating should be extended to 2004 when he 
resumed full-time employment.  The Board also recognizes that 
the medical evidence of record shows that the Veteran 
remained in a convalescent state beyond December 13, 2002.  
However, the Board notes that extensions of periods of 
convalescence may not be authorized for longer than one year.  
Therefore, the Veteran has been granted the maximum benefit 
permitted under 38 C.F.R. § 4.30.    


ORDER

An extension of the temporary total rating until December 13, 
2002, based on a need for convalescence following surgery of 
the lumbosacral spine in December 2001, is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.


REMAND

In regard to the Veteran's claim for an increased rating for 
his service-connected low back disability, the Veteran 
contends that his low back disability is more disabling than 
currently evaluated.  Throughout this appeal, the Veteran has 
maintained that he has radiating pain down his legs to his 
toes.  In addition, in the March 2010 videoconference 
hearing, the Veteran reported that he had experienced 
incapacitating episodes when he could not function due to his 
low back disability.  Thus, the Board finds that another 
examination is needed in order to fully assess the current 
nature and degree of severity of the Veteran's low back 
disability.  See 38 C.F.R. § 3.159(c )(4).    

Regarding the Veteran's complaints of radiating pain, the 
Board observes that separate ratings may be assigned for the 
separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  In the instant 
case, the RO has characterized the Veteran's service-
connected low back disability as L5-S1 degenerative disc 
disease and spinal stenosis with radiculopathy, status post 
lumbar fusion and laminectomy.  Thus, radiculopathy is a part 
of the Veteran's service-connected low back disability.  In 
light of the Veteran's testimony of pain radiating into his 
legs and toes, consideration of separate compensable ratings 
for any nerve damage present is indicated as part of the 
higher rating issue on appeal.   

With respect to the Veteran's TDIU claim, the Board finds 
that the resolution of the Veteran's increased rating claim 
may impact the TDIU claim.  The Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, the Board finds that an evaluation of TDIU is 
inextricably intertwined with the evaluation of the Veteran's 
service-connected low back disability.  Therefore, 
adjudication of the TDIU claim will be held in abeyance 
pending further development.

Finally, the Board notes that, as explained in the 
Introduction of this decision, the Board construes the 
Veteran's January 2003 letter as a timely NOD for the 
following issues: (1) entitlement to an increased rating for 
the service-connected bilateral knee disability, and (2) 
entitlement to a temporary total disability evaluation based 
on a need for convalescence following left knee surgery on 
June 19, 2002.  The RO has not yet issued an SOC with respect 
to the aforementioned issues.  Under these circumstances, the 
Board must remand this issue so that the RO can provide the 
Veteran an SOC, and afford him an opportunity to perfect an 
appeal thereafter by filing a timely substantive appeal.  
Manlincon, 12 Vet. App. at 238.





Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the 
Veteran that addresses the issues of 
entitlement to an increased rating for the 
service-connected bilateral knee 
disability, and entitlement to a temporary 
total disability evaluation based on a 
need for convalescence following left knee 
surgery on June 19, 2002.  The Veteran 
should also be informed of the 
requirements to perfect his appeal with 
respect to these issues.  If, and only if, 
the Veteran perfects an appeal by the 
submission of a timely substantive appeal, 
these issues should be returned to the 
Board for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2009).

2.  The RO must schedule the Veteran for a 
VA orthopedic/neurological examination to 
determine the current severity of his 
lumbosacral spine disability, to include 
any neurological manifestations affecting 
either lower extremity.  It should be 
noted that in the March 2010 
videoconference hearing, the Veteran 
expressed dissatisfaction with his 
previous QTC examinations.  Thus, to the 
extent possible, the RO should try and 
find another way to examine the Veteran.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, the 
examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal spinal contour.  

The examiner should perform full range of 
motion studies of the lumbosacral spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with activity.  

All limitation of function must be 
identified.  The examiner must 
specifically determine whether the Veteran 
suffers from unfavorable ankylosis.  (The 
RO should provide the examiner the 
definition of unfavorable ankylosis as set 
forth in the general rating formula for 
diseases and injuries of the spine, note 
(5).)  If there is no pain, no limitation 
of motion, and/or no limitation of 
function, such facts must be noted in the 
report. 

The examiner should determine the nature, 
extent, and severity of any associated 
nerve impairment (e.g., radiculopathy) 
that may be present.  If there is such 
impairment, the examiner should determine 
which nerve groups are involved with the 
radiculopathy, and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe.

The examiner should also determine 
whether, and if so to what extent, the 
Veteran has experienced incapacitating 
episodes of intervertebral disc syndrome 
due to his service-connected lumbosacral 
spine disability.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician.

Last, the examiner should describe any 
functional effects the lumbar spine 
disability has on the Veteran's 
employability.

A complete rationale for all opinions 
expressed must be provided.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  In regard to the Veteran's 
service-connected low back disability, 
consideration should be given to the 
assignment of separate ratings for 
associated neurological abnormalities, to 
include radiculopathy of either lower 
extremity, if found.  See Esteban, 6 Vet. 
App. at 259.  If any claim remains denied 
or not granted to the Veteran's 
satisfaction, the RO must provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response. Thereafter, the case 
should be returned to this Board for 
appellate review.






The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


